                                                                               1   Amy M. Samberg, NV Bar No. 10212
                                                                                   asamberg@fgppr.com
                                                                               2   FORAN GLENNON PALANDECH
                                                                               3   PONZI & RUDLOFF PC
                                                                                   400 East Van Buren Street, Suite 550
                                                                               4   Phoenix, AZ 85004
                                                                                   Telephone: 602-926-9880
                                                                               5   Facsimile: 312-863-5099
                                                                               6   Dylan P. Todd, NV Bar No. 10456
                                                                               7   dtodd@fgppr.com
                                                                                   Lee H. Gorlin, NV Bar 13879
                                                                               8   FORAN GLENNON PALANDECH
                                                                                   PONZI & RUDLOFF PC
                                                                               9   2200 Paseo Verde Parkway, Suite 280
                                                                                   Henderson, NV 89052
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                   Telephone: 702-827-1510
                                                                              11   Facsimile: 312-863-5099
                                                                                   And
                                                                              12   James P.C. Silvestri (NV Bar No. 3603
                                                                                   jsilvestri@pyattsilvestri.com
                                                                              13   Brian W. Goldman (NV Bar No. 6317)
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                   bgoldman@pyattsilvestri.com
                                                                                   PYAT SILVESTRI
                                            Henders on, Nevada 89052




                                                                              14
                                                                                   701 Bridger Avenue, Suite 600
                                                                              15   Las Vegas, NV 89101
                                                                                   Telephone: 702-383-6000
                                                                              16   Facsimile: 702-477-0088

                                                                              17   Co-Counsel for Federal Insurance Company

                                                                              18                             UNITED STATES DISTRICT COURT
                                                                                                                    DISTRICT OF NEVADA
                                                                              19
                                                                              20   ABC INDUSTRIAL LAUNDRY, LLC, a                     CASE NO. 2:15-cv-869-RFB-VCF
                                                                              21   Nevada limited liability company, dba
                                                                                   UNIVERSAL LAUNDRY AND SUPPLY
                                                                              22                       Plaintiff,                     THE PARTIES’ STIPULATION AND
                                                                                                                                      ORDER TO EXTEND DISCOVERY,
                                                                              23   v.                                                 REVISE THE DISCOVERY PLAN
                                                                              24                                                      AND AMEND THE SCHEDULING
                                                                                   FEDERAL INSURANCE COMPANY, an                      ORDER
                                                                              25   Indiana corporation; NATIONWIDE MUTUAL
                                                                                   INSURANCE COMPANY, an Ohio
                                                                                   corporation,                                       (Twelfth Request)
                                                                              26
                                                                              27                      Defendants.

                                                                              28         Plaintiff ABC Industrial Laundry, LLC, by and through its attorney Steven J. Parsons of

                                                                                                                              -1-
                                                                               1   Law Office of Steven J. Parsons; Defendant Federal Insurance Company, by and through its
                                                                               2   attorneys, Amy M. Samberg, Esq. and Dylan P. Todd, Esq. of the law firm of Foran Glennon
                                                                               3   Palandech Ponzi & Rudloff PC, and Brian Goldman and James Silvestri of the law firm of Pyatt
                                                                               4   Silvestri; and Defendant Nationwide Mutual Insurance Company, by and through its attorneys
                                                                               5   Marc Hines and Christine Emanuelson of the law firm Hines Hampton Pelanda, LLP in the above-
                                                                               6   entitled case, hereby stipulate and request that the Court enter an order (1) vacating the current
                                                                               7   deadlines to complete depositions, file dispositive motions, and file the parties’ joint pretrial order
                                                                               8   pending completion of a mediation scheduled for February 28, 2020; and (2) setting a deadline of
                                                                               9   March 20, 2020, for the parties to file a joint report on the outcome of the February 28, 2020
                                                                              10   mediation and, to the extent the case is not resolved, submit a revised discovery plan setting forth
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   deadlines to complete the remaining depositions set forth herein, file dispositive motions, and file
                                                                              12   the joint pretrial order.
                                                                              13           This will be the parties’ twelfth (12th) request. This request comes as a result of a recent
                                       2200 Pas eo Verde Parkway, Suite 280
                                            Henders on, Nevada 89052




                                                                              14   agreement to mediate this matter along with the related state court action ABC v. Christeyns, Case
                                                                              15   No. A-15-720810-C in the Eighth Judicial District Court, Clark County, Nevada, (“State Action”),
                                                                              16   which mediation is scheduled to take place before Hon. Peggy Leen (Ret.) at JAMS in Las Vegas
                                                                              17   on February 28, 2020. As such, the parties make this stipulation so as to not prejudice the parties’
                                                                              18   ability to complete their discovery of this matter while conserving efforts, costs, and expenses that
                                                                              19   might be better appropriated to potential case resolution.
                                                                              20           Pursuant to Local Rule 26-4, the parties state as follows:

                                                                              21   I.      NATURE OF THE CASE

                                                                              22           Plaintiff ABC Industrial Laundry, LLC (“ABC”) is a commercial laundry that specializes

                                                                              23   in laundering linens from high end resorts in Las Vegas, NV. At the time of the dispute, ABC’s

                                                                              24   client was the Wynn Resort (“Wynn”) of Clark County, Nevada. This case is an action by ABC

                                                                              25   against Defendants stemming from a loss suffered by Wynn as ABC’s customer related to the

                                                                              26   alleged negligence of ABC’s chemical supplier, Christeyns Laundry Technology, defendant in the

                                                                              27   State Action.

                                                                              28           ABC alleges that there is coverage for the losses – both to indemnify the losses paid by


                                                                                                                                    -2-
                                                                               1   ABC to the Wynn as well as ABC’s own losses – within insurance policies issued by both

                                                                               2   Defendants. Both Defendants deny that coverage exists.

                                                                               3           The case involves multiple complex insurance coverage issues and damages claimed, and

                                                                               4   requires significant discovery of numerous party witnesses, as well as numerous third-party

                                                                               5   witnesses. In ABC’s most recent June 14, 2019 supplemental disclosures, ABC claims damages in

                                                                               6   excess of $15,131,551.34 against Defendants, which damages Defendants dispute.

                                                                               7   II.     DISCOVERY COMPLETED TO DATE

                                                                               8           On August 1, 2019 the Court granted the parties’ eleventh request for discovery extension.

                                                                               9   (ECF No. 87 1) setting the following deadlines:

                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                                           EVENT                             CURRENT DEADLINE
                                                                              11
                                                                                         Deadline to complete deposition discovery                February 1, 2020
                                                                              12
                                                                                         File and Serve Dispositive Motions                       March 15, 2020
                                                                              13
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                         File Joint Pretrial Order                                 April 15, 2020
                                            Henders on, Nevada 89052




                                                                              14
                                                                              15           Among the discovery that has taken place to date in the case is the following:
                                                                              16           (1) Exchange of Fed. R. Civ. P. 26(a)(1) Initial Disclosures, including documents, and
                                                                              17               supplemental disclosures;
                                                                              18           (2) The Parties have exchanged written discovery, including requests for admissions,
                                                                              19               requests for production of documents, and interrogatories, with written discovery still
                                                                              20               ongoing;
                                                                              21           (3) A stipulated protective order was entered on September 22, 2016, to facilitate the
                                                                              22               discovery and production of documents deemed confidential, proprietary or otherwise
                                                                              23               trade secret by the producing party, including certain Non-Parties who have indicated
                                                                              24               they cannot produce documents in response to document subpoenas without a protective
                                                                              25               order in place;
                                                                              26           (4) To date, document subpoenas have been served on the following Non-Parties:
                                                                              27
                                                                                   1
                                                                                     A detailed explanation of the procedural history regarding previous discovery extensions is
                                                                              28   contained therein and is incorporated by reference.


                                                                                                                                     -3-
                                                                               1      1. Christeyns Laundry Technology, LLC;

                                                                               2      2. Companion Commercial Insurance Company;

                                                                               3      3. International Textile Analysis Laboratory;

                                                                               4      4. Liberty Mutual Insurance Company;

                                                                               5      5. Nationwide Union Fire Insurance Company of Pittsburgh, PA.

                                                                               6      6. Rimkus Consulting Group, Inc.;

                                                                               7      7. Sobel Westex Quality Control;

                                                                               8      8. Textile Solutions, LLC;

                                                                               9      9. Universal Garment Wash & Dye, LLC;

                                                                              10      10. Wynn Las Vegas, LLC;
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11      11. Brown & Brown Northwest;

                                                                              12      12. Exponent Failure Analysis Associates;

                                                                              13      13. CHEM-BAC Laboratories, Inc.;
                                       2200 Pas eo Verde Parkway, Suite 280
                                            Henders on, Nevada 89052




                                                                              14      14. Frank Campagna, CPA, then of Swarts & Swarts; and

                                                                              15      15. Procopio Cory Hargreaves & Savitch -- Law Firm and employer of ABC’s expert,

                                                                              16          witness, Cecilia Miller

                                                                              17   (5) Over 125,000 pages of documents have been produced by ABC in response to discovery

                                                                              18      served by Federal and Nationwide. In addition, in response to the subpoenas above, the

                                                                              19      Parties have received more than 130,000 additional pages of documents from Non-

                                                                              20      Parties.

                                                                              21   (6) Defendants Nationwide and Federal, upon the agreement of ABC, visually inspected

                                                                              22      ABC’s commercial laundry facility and laundering equipment located at 240 Spectrum

                                                                              23      Boulevard, Las Vegas, Nevada, and samplings of the Wynn Las Vegas, LLC’s affected

                                                                              24      linens or other goods identified to be in ABC’s possession.

                                                                              25   (7) On April 11, 2017, all Parties, through their attorneys, met at ABC’s facilities to

                                                                              26      distribute and obtain samples of linens for further testing and analysis by the Parties

                                                                              27      and/or their respective experts and/or consultants.

                                                                              28   (8) The parties exchanged Initial Expert Disclosures on March 8, 2019, and rebuttal


                                                                                                                          -4-
                                                                               1                disclosures/reports on May 6, 2019.

                                                                               2            (9) The parties have completed the following fact witness depositions:

                                                                               3                   a. Rule 30(b)(6) designee for Christeyns Laundry Technology, Rudi Moors, on

                                                                               4                       August 15, 2017 and August 16, 2017 in Boston, MA, and on November 28,

                                                                               5                       2018 in Las Vegas, NV;

                                                                               6                   b. Rule 30(b)(6) designee for Wynn Las Vegas, LLC, on March 9, 2018 and April

                                                                               7                       13, 2018;

                                                                               8                   c. Ran Brisman of ABC, noticed and set in the related state court action, as to

                                                                               9                       ABC’s policies and practices related to document retention only.

                                                                              10                   d. Dov Brisman of ABC, taken on December 5, 2019.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11                   e. Jim Smail of ABC, taken on November 13, 2019.

                                                                              12                   f. Kevin Clendening of ABC, taken on November 12, 2019.

                                                                              13                   g. Ran Brisman, as Rule 30(b)(6) representative of ABC in this action was taken
                                       2200 Pas eo Verde Parkway, Suite 280
                                            Henders on, Nevada 89052




                                                                              14                       on November 4 and November 5, 2019.

                                                                              15                   h. David Chesnoff of ABC, taken on November 7, 2019.

                                                                              16                   i. Frank Campagna, taken on November 6, 2019.

                                                                              17   II.      THE REMAINING DEPOSITIONS THE PARTIES WISH TO TAKE

                                                                              18            At the time discussions commenced about the parties in this case potentially attending

                                                                              19   mediation with the related State Action, the following additional depositions had been noticed:

                                                                              20         1. Defendants’ deposition of ABC’s expert witness Cecilia Miller;

                                                                              21         2. Defendants’ deposition of ABC’s expert witness Sam Garafalo;

                                                                              22         3. Defendants’ deposition of the Rule 30(b)(6) designee for Brown & Brown Northwest,

                                                                              23            ABC’s insurance agent, in Oregon;

                                                                              24         4. Defendants’ deposition of Rule 30(b)(6) designee for CR Systems, the entity retained by

                                                                              25            ABC to respond to the Wynn’s damages claims;

                                                                              26         5. Defendants’ depositions of Kobi Levy, Moshe Levy, and Yuda Levy, former managers

                                                                              27            and/or owners of ABC;

                                                                              28         6. ABC’s deposition of David Davis, claims representative for Defendant Nationwide Mutual


                                                                                                                                   -5-
                                                                               1             Insurance Company; and

                                                                               2          7. ABC’s depositions of Charles A. Short, Colin J. O’Reilly, and Douglas Rothman, claims

                                                                               3             representatives of Defendant Federal Insurance.

                                                                               4             In an effort to focus efforts toward mediation and potential resolution of this matter, the

                                                                               5   parties seek to stay completion of these previously noticed depositions, some of which require

                                                                               6   travel for parties and/or witnesses, until after completion of the February 28, 2020 mediation and

                                                                               7   reschedule any of the depositions, as necessary, if the case does not resolve at mediation.

                                                                               8   III.      REASONS WHY THE DEPOSITIONS CANNOT BE COMPLETED WITHIN THE

                                                                               9              CURRENT SCHEDULE

                                                                              10             On July 29, 2019, the Court in the State Action issued a revised scheduling order directing
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   the parties to complete mediation by February 28, 2020. Mediation was subsequently scheduled

                                                                              12   with Hon. Peggy Leen (ret.) at JAMS for Friday, February 28, 2020.

                                                                              13             On January 17, 2020, Federal reached an agreement with ABC and the parties in the State
                                       2200 Pas eo Verde Parkway, Suite 280
                                            Henders on, Nevada 89052




                                                                              14   Action to participate in the mediation to resolve the claims against it. Nationwide is currently

                                                                              15   evaluating their potential participation in this mediation.      Notwithstanding all parties are in

                                                                              16   agreement that discovery in this matter should be stayed pending the outcome of the mediation.

                                                                              17   This includes the depositions as outlined in para. II, above.         In the event that mediation is

                                                                              18   unsuccessful, the parties need sufficient time to coordinate the remaining depositions of these out-

                                                                              19   of-state witnesses.

                                                                              20             The parties, therefore, propose and request the opportunity to submit a status report on the

                                                                              21   outcome of the February 28, 2020 mediation on or before March 20, 2020, wherein the parties will

                                                                              22   advise the Court if a settlement has been reached between all, or any, of the parties in this action,

                                                                              23   and, if any claims remain, provide the Court with a revised discovery plan to complete the necessary

                                                                              24   remaining depositions, file dispositive motions, and file the joint pretrial order. This will allow the

                                                                              25   parties to continue any settlement discussions following the February 28, 2020, if necessary, and

                                                                              26   coordinate the remaining depositions and corresponding travel associated with the depositions. The

                                                                              27   purpose of this stipulation is to allow the parties to complete discovery, and, at the same time, allow

                                                                              28   the parties to conserve costs in an effort to resolve the case at mediation.


                                                                                                                                    -6-
                                                                               1   VI.    PROPOSED REVISED ORDERS

                                                                               2          WHEREFORE, and pursuant to the above, the parties respectfully request that this Court

                                                                               3   vacate the pending discovery and pre-trial deadlines and enter an order setting a deadline of March

                                                                               4   20, 2020, by which the parties are to submit a Joint Status Report on the outcome of the February

                                                                               5   28, 2020 mediation and, if necessary, a Revised Discovery Plan to (1) complete the remaining

                                                                               6   depositions; (2) file and serve dispositive motions; and (3) file the Joint Pretrial Order.

                                                                               7
                                                                               8    DATED: January 31, 2020                            DATED: January 31, 2020
                                                                               9
                                                                                    LAW OFFICE OF STEVEN J. PARSONS                    HINES HAMPTON PELANDA, LLP
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11    By: __/s/ Steven Parsons____________               By: _/s/ Christine Emanuelson____________
                                                                                    Steven J. Parsons                                  Christine Emanuelson
                                                                              12    10091 Park Run Dr., Suite 200                      400 South 4th Street, Suite 500
                                                                                    Las Vegas, NV 89145                                Las Vegas, NV 89101
                                                                              13    Attorneys for ABC Industrial Laundry               Attorneys for Nationwide Mutual Insurance
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                                                                       Co.
                                            Henders on, Nevada 89052




                                                                              14
                                                                              15
                                                                                    DATED: January 31, 2020                            DATED: January 31, 2020
                                                                              16
                                                                                    PYATT SILVESTRI                                    FORAN GLENNON PALANDECH PONZI
                                                                              17
                                                                                                                                       & RUDLOFF PC
                                                                              18
                                                                                    By: __/s/ Brian Goldman________________            By: __/s/ Dylan Todd___________________
                                                                              19    James P.C. Silvestri                               Amy M. Samberg
                                                                                    Brian W. Goldman                                   400 East Van Buren Street, Suite 550
                                                                              20    PYATT SILVESTRI
                                                                                    701 Bridger Avenue, Suite 600                      Phoenix, AZ 85004
                                                                              21    Las Vegas, NV 89101
                                                                                    Co-counsel for Federal Insurance Company           Dylan P. Todd
                                                                              22                                                       Lee H. Gorlin
                                                                                                                                       2200 Paseo Verde Parkway, Suite 280
                                                                              23                                                       Henderson, NV 89052
                                                                                                                                       Co-Counsel for Federal Insurance Company
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                    -7-
                                                                               1                                                           Case No. 2:15-cv-00869-RFB-VCF
                                                                               2
                                                                                                                           ORDER
                                                                               3
                                                                                          IT IS SO ORDERED.
                                                                               4
                                                                               5
                                                                               6   Dated: February 3, 2020.

                                                                               7
                                                                               8                                            ____________________________________
                                                                                                                            U.S. MAGISTRATE JUDGE
                                                                               9
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11                                CERTIFICATE OF SERVICE
                                                                              12               I certify that a copy of the foregoing STIPULATION TO EXTEND DISCOVERY
                                                                              13    FOR LIMITED PURPOSE THE PARTIES’ STIPULATION AND (PROPOSED) ORDER
                                       2200 Pas eo Verde Parkway, Suite 280
                                            Henders on, Nevada 89052




                                                                              14    TO EXTEND DISCOVERY, REVISE THE DISCOVERY PLAN AND AMEND THE
                                                                              15    SCHEDULING ORDER (Twelfth Request) was served by the method indicated:
                                                                              16
                                                                              17           BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic
                                                                                   
                                                                              18           service upon the Court’s Registered Service List for the above-referenced case.

                                                                                          BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                              19           the individual(s) listed below.
                                                                              20
                                                                              21
                                                                              22    Dated: January 31, 2020.

                                                                              23
                                                                                                                             /s/ Rita Tuttle
                                                                              24                                            An Employee of Foran Glennon

                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                             -8-
